Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 1 of 14 PageID #: 5




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE SEARCH OF:
                                                         Case No.
Messer Household
9957 Winchester Ave
Bunker Hill, West Virginia 25413


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Ellen Duffy, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

               1.      I am a Special Agent with the Federal Bureau of Investigation (FBI), United

States Department of Justice. As such, I am a law enforcement officer of the United States within

the meaning of 18 U.S.C.   § 25 10(7), and am empowered by law to conduct investigations and to
make arrests for offenses enumerated in Title 18, United States Code Sections 2252, and 2252A.

               2.      I was hired by the FBI as a Special Agent in January 2018. I attended the

FBI’ s training academy in Quantico, Virginia, where I received instruction regarding a variety of

investigations, including investigations of crimes against children, drug trafficking, and violent

gang offenses. I graduated from the FBI training academy as a Special Agent in May 2018. I am

currently assigned to the Pittsburgh Division, sitting in Martinsburg, West Virginia, and I serve on

the West Virginia Child Exploitation and Human Trafficking Task Force (WVCE&HTTF).

               3.      Prior to my employment with the FBI, I was employed with the

University of Florida Police Department (UFPD) for approximately seven years. During my

employment with UFPD, I served as a uniformed Patrol Officer, a Detective, and a Detective

Sergeant. To qualify for this employment, I completed the Florida Department of Law

Enforcement’s Basic Field Training Course in October 2010. Prior to my employment with UFPD,
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 2 of 14 PageID #: 6




I was employed as a Special Agent with the United States Department of Education, Office of

Inspector General for approximately two years. For that position, I completed the Criminal

Investigator Training Program at the Federal Law Enforcement Training Center in April 2008.

               4.      As part of my current duties as a Special Agent, I investigate criminal

activity related to the possession, distribution and receipt of child pornography, in violation

of Title 18, United States Code, Sections 2252 and 2252A. My experience includes, but is not

limited to, reviewing examples of child pornography, conducting database checks, analyzing

Internet Protocol (IP) address logs, reviewing forensic downloads of electronic devices, and

writing affidavits for search warrants. I am familiar with matters including, but not limited to,

means and methods used by possessors of child pornography to produce, transport, store, and

distribute pornographic material.

               5.      Through my experience and training, I am aware that Title 18, United

States Code, Section 2256 defines “minor,” for purposes of Section 2252, as “any person under

the age of eighteen years.” Section 2256 also defines “sexually explicit conduct,” for purposes

of Section 2252, as including: (a) genital-genital, oral-genital, anal-genital, and oral-anal sexual

intercourse, whether between persons of the same or opposite sex; (b) bestiality; (c) masturbation;

(d) sadistic or masochistic; or (e) lascivious exhibition of the genitals or pubic area of any person.

               6.      This affidavit is submitted in support of an application for a search

warrant authorizing a search of the residence and outbuildings located at 9957 Winchester Avenue,

Bunker Hill, West Virginia, 25413, within the Northern District of West Virginia, hereinafter

referred to as the “target premises” and further described in Attachment A, and incorporated herein

by reference. From the target premises, I seek to seize evidence and instrumentalities of criminal

violations that relate to the knowing possession, receipt, and distribution or attempted distribution
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 3 of 14 PageID #: 7




of child pornography. I request authority to search the entire target premises, including the

residence and outbuildings for items specified in Attachment B, incorporated herein by reference,

and to seize all items listed in Attachment B as evidence and instrumentalities of a crime.

                 7.     In addition, based on my training and experience in related investigations

and search warrants, and the experience of other law enforcement investigators I have

conMnunicated with, I am aware that it is common for items of digital media, including but not

limited to laptop computers, flash drives, and cameras, to be transported or stored in motor vehicles.

Therefore, I request that the search warrant authorize the search of any vehicles located at or near

the target premises which fall under the dominion or control of the person or persons associated

with the target premises.

                 8.     I have obtained the information contained in this affidavit from my personal

participation in the investigation and from reviewing information obtained through legal process,

as well as from information obtained through law enforcement and commercial databases.

                 9.     I have not included each and every fact known to me concerning the

underlying investigation, as the sole purpose of this affidavit is to establish the required foundation

for the requested search warrant. I have set forth only the facts that I believe are essential to

establish this required foundation. Facts not set forth herein are not being relied upon in reaching

my conclusion that an order should be issued. I do not request that this Court rely upon any facts

not set forth herein in reviewing this affidavit and accompanying application.

                 10.    Based on my training and experience and the facts set forth in this affidavit,

there is probable cause to believe an unknown person(s) committed violations of 18 U.S.C.

§ 2252A(a)(2),    which makes it a crime to receive and distribute material depicting the sexual

exploitation of a minor, and 18 U.S.C.    §   2252A(a)(4)(B), which makes it a crime to possess or
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 4 of 14 PageID #: 8




access with intent to view material depicting the sexual exploitation of a minor. As set forth herein,

there is     also     probable     cause to   believe   that     evidence,       fruits,     and    instrumentalities

of these violations are located within the target premises identified in Attachment A.

                                              PROBABLE CAUSE

                    11.    On August 28, 2018, the National Center for Missing and Exploited

Children      (NCMEC)           received CyberTipline Report          39363182 (hereinafter referred to              as

“the CyberTipline Report”) from Tumblr. Tumblr’s services include microblogging and social

networking          platforms     that   allow users    to     post        multimedia      and other     content     to

Turnblr blogs. The CyberTipline Report             identified         37     images        depicting suspected child

pornography uploaded to a Tumblr Account (hereinafter referred to as the “subject Tumbir

account”) on         August      28,     2018. The images were viewed            by     your       affiant   and your

affiant confirmed that they contain child pornography.

                     12.   The subject        Tumblr         account         was created with electronic           mail

(“email”) address imhereforayoungtimegmail.com; screen name “imhereforayoungtimee” and

Uniform Resource Locator (URL) “irnhereforayoungtimee.tumblr.com.”

                     13.    The CyberTipLine Report also included a log of internet protocol (IP)

addresses associated with posts made to the subject Tumbir account. Based on the information

provided in the CyberTipline Report, the following steps were taken to identify the user of the

subject Tumbir account:

           a) Administrative Subpoena 476073 Return from Tumbir: On September 25, 2018, an

           administrative subpoena, along with a two-year non-disclosure order, was served to Tumbir

           to provide information pertaining to the subject Tumblr account. On November 8, 2018,

           Tumbir responded with the following information:
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 5 of 14 PageID #: 9




                     Blog: https://imhereforayoungtimee.tumblr.coml
                     Account creation time: 20 18-08-08 05:47:45
                     User IP*: 2601:14a:8200:404:31f4:62bf:989c:185a
                     Email Address: irrthereforayoungtimegmail.com

     *   Note: This is the most recent IP address from which the account or blog settings were

     saved.

     b) Administrative Subpoena 476072 Return from Google: On September 25, 2018, an

     administrative subpoena, along with a two-year non-disclosure order, was served to Google

     to provide information pertaining to the Google account identified by the Google email

     address, inihereforayoungtime@gmail.com (hereinafter referred to as the “subject Google

     account”). On October 9, 2018, Google responded with the following subscriber

     information:

              Name:YoDude
              Email :imhereforayoungtimegmai1.com
              Services: Gmail, Location History, Minutemaid, Web & App Activity
              Created on: 2018/08/19-09:19:1 5-UTC
              Terms of Service IP:
                     2600:1 :flb7:7b02:a930:6e09:5bf7:dbb0, on 2018/08/19-09: 19:15-UTC
              Google Account ID: 214484656886
              Last Logins: 2018/08/31-07:10:45-UTC


   Time                              IP Address                                  Type
   2018/08/3 1-08:53:24-UTC          2601: 14a:8200:404:3 1f4:62bf:989c:1 85a    Login Comcast
   2018/08/31-07:10:45-UTC           2601:14a:8200:404:31f4:62bf:989c:185a       Logout Comcast
   201 8/08/1 9-09:28:22-UTC         2601: 14a:8200:404:28 1 5:eOd9:6091 :6657   Logout Comcast
   2018/08/19-09:19:15-UTC           2600:1 :flb7:7b02:a930:6e09:5bf7:dbb0       Login Sprint

     c) Administrative Subpoenas 476070 and 495566 Returns from Comcast: On September

     25, 2018, and on January 3, 2019, administrative subpoenas were served to Comcast to

     provide information pertaining to two Tumbir login IP addresses from the log in
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 6 of 14 PageID #: 10




       the CyberTipLine Report:     2601:14a:8200:404:88b7:clc8:5lde:5775        on    8/19/2018

       at 14:35:58 EDT, and 2601:14a:8200:404:95dc:aeOO:7ffc:126 on 2018-08-26 21:45:52

       EDT. The responses from Comcast were received on October 9, 2018, and January 23,

       2019, respectively. Both responses contained the following subscriber information:

               Subscriber Name: Kimberly Messer
               Service Address: 9957 Winchester Aye, Bunker Hill, WV 25413
               Telephone #: (304) 995-6070
              Account Number: 8299310030250993
               Account Status: Active
               IP Assignment: Dynamically Assigned
               Email User Ids: messer9957; chiefsmokinbul; Lemistry
       d) Administrative Subpoena 503833 Return from Comcast: On February 7, 2019, an

       administrative subpoena was served to Comcast to provide information pertaining to

       Google login IP addresses 2601: 14a:8200:404:281 5 :eOd9:6091 :6657 on 2018/08/19-

       09:28:22-UTC, and 2601 :14a:8200:404:31f4:62bf:989c:185a on 2018/08/31-07:10:45-

       UTC obtained from response to subpoena 476072. On February 7, 2019, Comcast

       responded with same subscriber information that it had provided in response to the

       preceding two subpoenas (subscriber Kimberly Messer of 9957 Winchester Aye, Bunker

       Hill, WV 25413).

               14.    As noted in paragraph 12 above, the email address of the subject Google

account is linked to the subject Tumblr account in the Tumbir user’s profile. Based on my training

and experience, I am aware that Tumblr verifies a user’s email address by sending a verification

message to the email address. The Tumblr user must then take an action, such as providing a code

from the verification message or following a hyperlink contained in the message, to verify that he
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 7 of 14 PageID #: 11




or she has access to the linked email account. Tumblr users update their email addresses by

entering their current Tumbir password.

                 15.   As noted in paragraph 13(b) above, in its response to administrative

subpoena 476072, Google provided a total of three unique IP addresses that had accessed the

subject Google account. Two of these IP addresses were recorded on the date the subject Google

account was created, and the remaining IP address was recorded on the last date the subject Google

account was accessed prior to the subpoena response being sent. All three of these IP addresses

were also independently recorded by Tumblr as being associated with posts to the subject Tumblr

account (as documented in the CyberTipLine report).

                 16.   The following information was developed via open-source research and

commercial databases: the target premises is associated with several individuals including

Kimberly Messer, Tony Messer, Aaron Messer, and Chase Messer. K. Messer and I. Messer are

married, and A. Messer and C. Messer are their sons. At the time of the suspect activity, A. Messer

was 21 years of age and C. Messer was 19 years of age. As of June 13, 2019, the address listed on

A. Messer’s West Virginia driver’s license was the target premises. No driver’s license was located

for C. Messer.

                 17.   On June 13, 2019, I conducted surveillance at the target premises. I

observed a red Ford F250 pickup truck with extensive body damage backed in against the south

side of the house. I matched this vehicle to a truck in photographs on K. Messer’s Facebook page.

According to a post dated June 9, 2019, K. Messer and T. Messer were at a campground when the

truck slid down a hill and struck another vehicle and a tree. T. Messer was also “tagged” in this

post.   The damage visible in the Facebook photographs matched damage I observed during

surveillance.
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 8 of 14 PageID #: 12




               18.    In a post on K. Messer’s Facebook page dated June 5, 2019, there was a

photograph of lilies planted around a wooden sculpture. The post read, “My Lilly’s are starting to

bloom!” T. Messer was also “tagged” in this post. During surveillance on June 13, 2019, I observed

the wooden sculpture, in the shape of a bear, surrounded by flowers in the front yard of the target

premises.

               19.     In a post on K. Messer’s Facebook page dated June 12, 2019, there were

photographs of T. Messer standing in the front yard of the target premises.

    BACKGROUND CONCERNING COMPUTERS AND CHILD PORNOGRAPHY

               20.     Based on my knowledge, training, and the experience and training of other

law enforcement officers with whom I have had discussions, computers, computer technology, and

the Internet have revolutionized the manner in which child pornography is produced and

distributed. Computers basically serve five functions in connection with child pornography:

production, communication, distribution, storage, and social networking.

               21.     Child pornographers can transpose photographic images from a camera into

a computer-readable format with the use of a scanner. With digital cameras, the images can be

transferred directly onto a computer. A modem allows any computer to connect to another

computer through the use of telephone, cable, or wireless connection. Through the Internet,

electronic contact can be made to literally millions of computers around the world.

               22.     The computer’s ability to store images in digital form makes the computer

itself an ideal repository for child pornography. The size of the electronic storage media

(commonly referred to as the hard drive) used in home computers has grown tremendously within

the last several years. These drives can store thousands of images at very high resolution. The

Internet affords collectors of child pornography several different venues for obtaining, viewing,
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 9 of 14 PageID #: 13




and trading child pornography in a relatively secure and anonymous fashion. Collectors and

distributors of child pornography also use online resources to retrieve and store child pornography,

including services offered by Internet Portals such as Omail and Hotmail, among others. The

online services allow a user to set up an account with a remote computing service that provides e

mail services as well as electronic storage of computer files in any variety of formats. A user can

set up an online storage account from any computer with access to the Internet. Evidence of such

online storage of child pornography is often found on the user’s computer. Even in cases where

online storage is used, however, evidence of child pornography can often be found on the user’s

computer.

               23.     As with most digital technology, communications made from a computer

are often saved or stored on that computer. Storing this information can be intentional, for example,

by saving an e-mail as a file on the computer or saving the location of one’s favorite websites in

“bookmarked” files. Digital information can also be retained unintentionally. Traces of the path of

an electronic communication may be automatically stored in many places, such as temporary files

or internet service provider client software, among others. In addition to electronic

communications, a computer user’s Internet activities generally leave traces in a computer’s web

cache and Internet history files.

               24.     A forensic examiner often can recover evidence that shows whether a

computer contains peer-to-peer software, when the computer was sharing files, and some of the

files that were uploaded or downloaded. Computer files or remnants of such files can be recovered

months or even years after they have been downloaded onto a hard drive, deleted, or viewed via

the Internet, using readily available forensic tools. Electronic files downloaded to a hard drive can

be stored for years at little or no cost. When a person “deletes” a file on a home computer, the data
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 10 of 14 PageID #: 14




contained in the file does not actually disappear; rather, that data remains on the hard drive until it

is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in free

space or slack space—that is, in space on the hard drive that is not allocated to an active file or that

is unused after a file has been allocated to a set block of storage space—for long periods of time

before they are overwritten. In addition, a computer’s operating system may also keep a record of

deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via the Internet

are automatically downloaded into a temporary Internet directory or “cache.” The browser

typically maintains a fixed amount of hard drive space devoted to these files, and the files are only

overwritten as they are replaced with more recently viewed Internet pages. Thus, the ability to

retrieve residue of an electronic file from a hard drive depends less on when the file was

downloaded or viewed than on a particular user’s operating system, storage capacity, and

computer habits.

   CHARACTERISTICS COMMON TO INDIVIDUALS INVOLVED IN RECEIVING
  CHILD PORNOGRAPHY AND WHO HAVE A SEXUAL INTEREST IN CHILDREN
                     AND IMAGES OF CHILDREN

                25.     Based on my previous investigative experience, and the training and

experience related to child pornography investigations of other law enforcement officers with

whom I have consulted, I have learned that individuals who produce, view, and receive multiple

visual depictions of minors engaged in sexually explicit conduct are often individuals who have a

sexual interest in children and in images of children, and that there are certain characteristics

common to such individuals:

                        a.      Such individuals commonly receive, distribute, and store child

pornography electronically, by means including email, social media applications, blogs, and peer
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 11 of 14 PageID #: 15




to-peer software. Such individuals commonly utilize false or fictitious online identities for the

purpose of insulating themselves from detection from law enforcement.

                          b.       Such individuals almost always possess and maintain their “hard

copies” of child pornographic material, that is, their pictures, films, video tapes, magazines,

negatives, photographs, correspondence, mailing lists, books, tape recordings, etc., in the privacy

and security of their home or some other secure location. Individuals who have a sexual interest in

children or images of children typically retain pictures, films, photographs, negatives, magazines,

                                                             , and videotapes for many
correspondence, books, tape recordings, mailing lists, child erotica
                                                             1

years.

                          c.       Likewise, such individuals often maintain their collections that are

in a digital or electronic format in a safe, secure, and private environment, such as a computer and

surrounding area. These collections are often maintained for several years and are kept close by,

usually at the collector’s residence, to enable the individual to view the collection that is valued

highly.

                          d.       Such individuals also may correspond with andlor meet others to

share information and materials; rarely destroy correspondence from other child pornography

distributors/collectors; conceal such correspondence as they do their sexually explicit material;

and often maintain lists of names, addresses, and telephone numbers of individuals with whom

they have been in contact and who share the same interests in child pornography.




1
 Child erotica, as used in this Affidavit and Attachments, is defined as items or depictions that may be sexually
arousing to individuals with a sexual interest in children but which may not be obscene in and of themselves and do
not necessarily depict minors engaged in sexually explicit conduct. Such materials may include non-sexually explicit
photographs (such as minors depicted in undergarments in department store catalogs or advertising circulars),
drawings, or sketches, written descriptions/stories, or j oumals.
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 12 of 14 PageID #: 16




                      e.      Such individuals prefer not to be without their child pornography for

any prolonged time period.

                      f.      Such individuals conmionly communicate by cellular phone or

computer and often transmit their images from cellular phones to computers for storage. Such

individuals commonly save their communications, images and videos of child exploitation

material to their cellular phones, computers, thumb drives and other electronic storage media.

                      g.      Based on my previous training and investigative experience, and the

training and experience related to child pornography investigations of other law enforcement

officers with whom I have consulted, I am also aware that individuals who have a sexual interest

in children and in images of children sometimes encounter a minor on the Internet and induce or

coerce the minor to produce a visual depiction of the minor engaged in sexually explicit conduct.

Communications related to such inducement or coercion may occur through online communication

channels such as online chats or emails. I am aware that computers and other electronic devices

that have been used for such communications may contain evidence of those communications.

          SPECIFICS OF SEARCHAND SEIZURE OF COMPUTER SYSTEMS

               26.    Searches and seizures of evidence from computers commonly require

agents to download or copy information from the computers and their components, or seize most

or all computer items (computer hardware, computer software, and computer related

documentation) to be processed later by a qualified computer expert in a laboratory or other

controlled environment. This is almost always true because of the following reasons:

           1. Computer storage devices (like hard disks, diskettes, tapes, laser disks,

               magnetic opticals, and others) can store the equivalent of millions of pages of

               information. Especially when the user wants to conceal criminal evidence, he or
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 13 of 14 PageID #: 17




               she often stores it in random order with deceptive filenames. This requires

               searching authorities to examine all the stored data that is available in order to

               determine whether it is included in the warrant that authorizes the search. This

               sorting process can take days or weeks, depending on the volume of data stored,

               and is generally difficult to accomplish on-site.

           2. Searching computer systems for criminal evidence is a highly technical process

               requiring expert skill and a properly controlled environment. The vast array of

               computer hardware and software available requires even computer experts to

               specialize in some systems and applications, so it is difficult to know before a

               search which expert should analyze the system and its data. The search of a

               computer system is an exacting scientific procedure that is designed to protect the

               integrity of the evidence and to recover even hidden, erased, compressed,

               password-protected, or encrypted files. Since computer evidence is extremely

               vulnerable to tampering or destruction (which may be caused by malicious code or

               normal activities of an operating system), the controlled environment of a

               laboratory is essential to its complete and accurate analysis.

               27.    In order to fully retrieve data from a computer system, the analyst must

access all magnetic storage devices as well as the central processing unit (“CPU”). In cases

involving child pornography where the evidence consists partly of graphics files, the monitor(s)

may be essential for a thorough and efficient examination due to various software and hardware

configurations. In addition, the analyst must also examine the system software (operating systems

or interfaces, and hardware drives) and any applications software which may have been used to

create the data (whether stored on hard drives or on external media).
Case 3:19-mj-00076-RWT Document 1-3 Filed 06/20/19 Page 14 of 14 PageID #: 18




               28.      Furthermore, because there is probable cause to believe that the computer

and its storage devices are all instrumentalities of crimes within the meaning of 18 U.S.C.   § § 2251
through 2256, they should all be seized as such.

                                         CONCLUSION

               29.     Based upon the information contained in this application and affidavit, there

is probable cause to conclude that at the target premises there exists evidence, fruits, and

instrumentalities of violations of Title 18, United States Code, Sections 2252, and 2252A, which

makes it a crime to possess, receive and distribute material depicting the sexual exploitation of a

minor. Your affiant, therefore, respectfully requests that the attached warrant be issued authorizing

the search of the target premises described in Attachment A, for the items listed in Attachment B.



The information in this affidavit is true to the best of my knowledge and belief.



       FURTHER AFFIANT SAYETH NAUGHT


                           Ellen D.
                           Special Agent, FBI


Subscribed and sworn to before me this Z1        day of June, 2019.



                           Ffonorable Robert Trumble
                           United States Magistrate Judge
                           Northern District of West Virginia
